Citation Nr: 0919104	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  07-11 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of in-service 
cold weather injury to the bilateral legs, right shoulder, 
and right arm, including arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Detroit, Michigan.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence fails to demonstrate that the Veteran 
has a current disorder of the legs, right arm, or right 
shoulder, including arthritis, that was incurred during 
service or within one year of service separation; it also 
fails to show that any current disorder is related to in-
service exposure to cold weather.  


CONCLUSION OF LAW

Residuals of in-service cold weather injury to the bilateral 
legs, right shoulder, and right arm, including arthritis, 
were not incurred in or aggravated by the Veteran's active 
military service, nor may they be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  A December 2005 letter expressly told 
him to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in December 2005 and March 2006 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, the December 2005 letter 
advised the Veteran what information and evidence was needed 
to substantiate the claim decided herein.  It also requested 
that he provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  Finally, the March 2006 letter provided 
the Veteran notice as to the information and evidence 
necessary to establish a disability rating and an effective 
date should service connection be awarded.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  

The December 2005 letter was sent to the Veteran prior to the 
May 2006 rating decision.  The VCAA notice with respect to 
the elements addressed in this letter was therefore timely.  
See Pelegrini, 18 Vet. App. at 120.  The VCAA notice in 
accordance with Dingess, however, was sent after the initial 
adjudication of the Veteran's claim.  Nevertheless, the Board 
finds this error nonprejudicial to the Veteran.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b), and Dingess, and after the notice was provided the 
case was readjudicated and a March 2007 statement of the case 
was provided to the Veteran.  See Pelegrini, 18 Vet. App. at 
120; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

In the present case, attempts to obtain the Veteran's service 
treatment and personnel records have been unsuccessful.  In 
this regard, the National Personnel Records Center (NPRC) 
notified the VA that the Veteran's service records are "fire 
related."  See Response from the NPRC dated May 12, 2006.  
Where a veteran's service records have been destroyed or lost 
due to no fault of his own, the Board is under a duty to 
advise the claimant to obtain other forms of evidence, such 
as lay testimony, to support his claim.  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

In the present case, the aforementioned December 2005 VCAA 
letter notified the Veteran that his service treatment and 
personnel records were likely destroyed in a 1973 fire at the 
NPRC.  This letter also asked him to complete the enclosed NA 
Form 13055 so that his record might be reconstructed; he was 
also provided notice as to alternative types of evidence he 
might submit in place of his service treatment records, 
including "buddy" statements.  Under the circumstances, the 
Board is satisfied that the Veteran was aware of the 
unavailability of his service records and the need to provide 
additional evidence regarding his alleged in-service injury 
and claimed disorder.  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
his claim and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  In 
assessing the VA's actions, the Board observes that the VA 
has a heightened obligation to assist a veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without fire-related records.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also 
Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service treatment 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  

As discussed above, the record demonstrates that the Veteran 
was afforded an opportunity to complete an NA Form-13055 
(Request for Information Needed to Reconstruct Medical Data) 
with respect to his underlying claim.  He did not, however, 
return this form to the VA.  Absent more specific information 
from the Veteran regarding his in-service injury(ies) and/or 
treatment for the claimed disorder, the VA has been unable to 
attempt to reconstruct his service records.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not 
a one-way street).  Similarly, the Veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding his claim.  

The Veteran submitted a private medical opinion in support of 
his claim on appeal.  As discussed in more detail below, this 
opinion lacks sufficient support upon which to grant service 
connection alone.  Nevertheless, it is sufficient to trigger 
the VA's duty to provide the Veteran with a medical 
examination for the purpose of obtaining an etiological 
opinion as to his current disorder.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) 
(2008).

Initially, the Veteran was scheduled for a VA examination in 
November 2006 to determine the nature and etiology of any 
current cold weather injury residuals and an opinion as to 
whether any identified disability was causally related to 
service.  The Veteran failed to report for this examination; 
he explained in his April 2007 Substantive Appeal that he was 
unavailable for the November 2006 VA examination because he 
spends his winters in Florida.  The Veteran then indicated a 
willingness to report for an examination and asked that he 
either be rescheduled for examination in Michigan between 
April and October or in Florida between November and March.  

The Veteran was advised by letter dated in July 2007 that he 
would be scheduled for a VA examination and that his failure 
to report for any examination could have an adverse affect on 
his claim.  The record reflects that he failed to report for 
his examination scheduled in September 2007 in Michigan.  
There is no indication that the Veteran contacted VA prior to 
the examination to be rescheduled, nor is there any 
explanation by the Veteran as to why he did not attend this 
examination.  

VA regulations provide that in cases involving original 
claims where a claimant, without good cause, fails to report 
for a scheduled examination, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655 (2008).  The 
Veteran's accredited representative appears to assert in the 
May 2009 Informal Hearing Presentation that the Veteran was 
scheduled in the wrong location.  However, the Veteran 
clearly indicated on his Substantive Appeal that he wished to 
be scheduled for a VA examination in Michigan between the 
months of April 2007 and October 2007.  The RO complied with 
his request.  Absent any indication by the Veteran as to why 
he did not attend the VA examination scheduled for September 
2007, the Board concludes that good cause is not shown and 
there is no need to remand this appeal for the purpose of 
scheduling another VA examination.  See id.  Therefore, 
pursuant to VA regulations, the Board must make a decision on 
the Veteran's claim based on the evidence of record.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Additionally, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

The Veteran contends that he is entitled to service 
connection for cold weather injury residuals incurred while 
serving in Korea.  Specifically, he asserts that he has 
arthritis of the legs, right shoulder, and right arm that is 
the result of daily exposure to extreme cold while driving an 
unheated truck during service.  See VA Form 21-526 received 
November 4, 2005.  

With respect to evidence of in-service injury, the Board 
observes that the Veteran's service separation examination 
report is of record.  There is, however, no indication of any 
injury to the Veteran's legs, arms, or shoulders, nor is 
there any mention of cold weather injury such as frostbite.  
The Veteran's separation document reflects that he received a 
Korean Service Ribbon with Bronze Service Star.  There is 
also evidence that he had one year, three months, and eight 
days of foreign service.  The Veteran's military occupational 
specialty (MOS) is not denoted on his separation documents; 
however, his most significant assignment is noted to be with 
the 130th Quartermaster Bakery Company.  

The Veteran's accredited representative asserts that the VA 
has conceded "participation in a battle or combat due to 
receipt of the bronze star."  See Statement of Accredited 
Representative in Appealed Case dated December 5, 2007.  As 
such, it is his contention that the Veteran's lay statements 
alone should be sufficient to establish a cold weather injury 
to his legs, right arm, and right shoulder.  See 38 U.S.C.A. 
§ 1154(b) (West 2002) (in the case of any veteran who engaged 
in combat with the enemy in active service, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service).  

Initially, the Board notes that its review of the Veteran's 
appeal is de novo; thus, it is not bound by any determination 
made by the RO.  See 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.101 (2008).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that a veteran personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(October 18, 1999); Moran v. Principi, 17 Vet. App. 149 
(2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-
74 (2004).  In the present case, the Veteran has not asserted 
that he engaged in combat with the enemy.  And while his 
Korean Service Ribbon with Bronze Service Star denotes that 
he participated in a campaign in the Korean area between June 
27, 1950, and July 27, 1954, it does not categorically 
demonstrate combat participation.  See Department of Defense 
(DoD) Instruction 1348.33-M, Manual of Military Decorations 
and Awards, Appendix 4, AP4.1.2.57 (Sept. 1996) (incorporates 
Change 1, effective September 18, 2006).  

Therefore, absent evidence which suggests participation in 
combat, the Veteran's lay assertion of cold weather injuries 
to the legs, right arm, and right shoulder is insufficient by 
itself to establish an in-service injury.  Nevertheless, even 
without the benefit of section 1154(b), the evidence supports 
a finding of fact that the Veteran was exposed to cold 
weather during service.  In this regard, his account of cold 
weather exposure is credible and entirely consistent with the 
circumstances of his service.  See 38 U.S.C.A. § 1154(a) 
(West 2002) (stating that consideration shall be given to the 
places, types, and circumstances of a veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence).

Extreme cold weather exposure during service, however, is not 
sufficient evidence upon which to award service connection.  
See 38 C.F.R. § 3.303.  Rather, there must be evidence of a 
current disability and competent medical evidence indicating 
a link between the current disability and such in-service 
event.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno 
v. Brown, 6 Vet. App. 465 (1994); see also 38 C.F.R. 
§ 3.303(d).  In support of his claim, the Veteran has 
submitted a letter from a private physician which states that 
the Veteran "had frostbite in Korea likely causing chronic 
arthritis and leg pain."  See Dr. McGrane Letter received 
December 15, 2005.  

Initially, the Board notes that the December 2005 private 
letter does not indicate which of the Veteran's joints are 
afflicted by arthritis.  However, the reference to arthritis 
and leg pain suggests that Dr. McGrane has diagnosed the 
Veteran with arthritis in the legs.  Absent any competent 
evidence that the Veteran has been diagnosed with arthritis 
of the right arm or right shoulder, service connection for 
these claimed joints may not be awarded.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (to prevail on the 
issue of service connection, there must be medical evidence 
of a current disability); Brammer v. Derwinski, 3 Vet. App. 
223 (1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability).  Unfortunately, the Veteran, as a lay person, is 
not competent to state that he has arthritis in these joints.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As for the Veteran's assertion that he has arthritis in his 
legs due to daily exposure to extreme cold, the Board finds 
that a preponderance of the evidence is against this claim.  
In this regard, the December 2005 private opinion indicates 
that the Veteran has arthritis due to frostbite.  However, as 
discussed above, there is no competent evidence of record 
indicating that the Veteran incurred frostbite during 
service, and absent evidence indicating that he engaged in 
combat with the enemy, incurrence of such injury may not be 
established by lay assertion pursuant to 38 U.S.C.A. 
§ 1154(b).  Moreover, even if the Board were to accept the 
Veteran's lay statements as sufficient proof of cold weather 
injury (e.g., frostbite) during service, the opinion provided 
by Dr. McGrane lacks sufficient detail or explanation for the 
Board to rely upon in determining the issue of service 
connection.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  
See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(the relevant inquiry when assessing the probative value of a 
medical opinion is whether the opinion reflects application 
of medical principles to an accurate and complete medical 
history).  

The Board is sympathetic to the Veteran's assertions that he 
has arthritis of the legs, right arm, and right shoulder that 
is related to in-service exposure to cold weather.  However, 
while there is evidence of in-service cold exposure, there is 
no competent evidence of an in-service cold weather injury.  
Additionally, there is more than a fifty year lapse in time 
between the Veteran's active service and the first competent 
evidence of arthritis which weighs against his claim.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Finally, the Veteran was provided sufficient opportunity to 
present himself for VA examination so that the issue of 
whether his current arthritis of the legs is related to in-
service exposure to cold weather could be resolved.  However, 
as previously discussed, he failed to report for examination.  
Noting that the duty to assist a claimant is not a one-way 
street, the Board finds that all avenues of aiding the 
Veteran in substantiating his claim have been exhausted.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Thus, with consideration of the absence of competent evidence 
of an in-service cold weather injury, the length of time 
following service prior to complaints of cold weather injury 
residuals, and the lack of a probative medical opinion 
linking this disability to the Veteran's service, the Board 
concludes that a preponderance of the evidence is against his 
claim of service connection for residuals of an in-service 
cold weather injury to the legs, right shoulder, and right 
arm.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of in-service 
cold weather injury to the legs, right shoulder, and right 
arm, including arthritis, is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


